      Case 09-23370      Doc 1708      Filed 07/03/19   Entered 07/03/19 17:36:36    Page 1 of 10



                                    FEE APPLICATION COVER SHEET


Interim/Final Fee Application of: Neligan, LLP


Time Period: From: August 21, 2018          To: June 28, 2019
Bankruptcy Petition Filed: November 18, 2009
Date of Entry of Retention Order: September 19, 2018

Amount Requested                          Reductions

Fees     $22454.03                        Voluntary Fee Reductions $3212.47
Expenses $1591.73                         Expenses                 $0.00
Total    $24045.76



Retainer Request:                           Expense Detail:

Retainer Received           $0.00           Retainer Received                $0.00
Prior award applied         $0.00           Prior award applied              $0.00
Balance before this request $0.00           Balance before this request      $0.00
                                            Copies per page cost and total   $0.00



Hours and Rates per professional:

Hours1.2     Rate $625.00

Hours50.7 Rate $395.00

Hours32.6 Rate $150.00
Case 09-23370         Doc 1708        Filed 07/03/19        Entered 07/03/19 17:36:36              Page 2 of 10




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION

------------------------------------------------------ X
In re:                                                 :      Chapter 7
                                                       :
MICHAEL S. GOLDBERG, L.L.C.                            :
MICHAEL S. GOLDBERG                                    :      Substantively Consolidated
                                                       :      Lead Case No. 09-23370 (JAM)
                  Debtors                              :      Member Case No. 09-23371 (JAM)
                                                       :
------------------------------------------------------ X

            INTERIM APPLICATION FOR ALLOWANCE OF COMPENSATION
               AND REIMBURSEMENT OF EXPENSES TO NELIGAN, LLP
                COUNSEL TO JAMES BERMAN, CHAPTER 7 TRUSTEE

        Pursuant to 11 U.S.C. §§ 330 and 331, James Berman, Chapter 7 Trustee for the Estate of

Michael S. Goldberg, LLC and Michael S. Goldberg (the “Trustee”), the duly appointed Chapter 7

trustee in the for the substantively consolidated bankruptcy estate of Michael S. Goldberg, LLC and

Michael S. Goldberg (the “Estate”) herein submits the following application (the “Application”) for

interim compensation and reimbursement of necessary expenses incurred by Neligan, LLP (the

“Applicant” or “Neligan”) as counsel to the Trustee. The Applicant seeks, for the period from

August 21, 2018, through and including June 28, 2019 (the “Application Period”), an award of

compensation for services rendered in the amount of $22,454.03, which includes a voluntary

reduction in fees in the amount of $3,212.47,1 together with the reimbursement of necessary and

actual out-of-pocket expenses incurred in the amount of $1,591.73, for a total amount of

$24,045.76. In support thereof, the Trustee respectfully represents the following:
1
 The fees requested do not include charges reflected on Neligan’s invoice for any work prior to August 21, 2019,
which total $750.00.
Case 09-23370      Doc 1708      Filed 07/03/19       Entered 07/03/19 17:36:36        Page 3 of 10




       1.      The Applicant is law firm with offices in Dallas, Texas and has experience with and

expertise in Texas debtor and creditor law, including the collection of judgments, and bankruptcy

law. The lead attorney for the Applicant is Douglas J. Buncher, a partner with the Applicant with

approximately twenty-five years of experience debtor and creditor law in Texas, including

collecting and executing upon judgments. Seymour Roberts, Jr., a partner with the Applicant,

performed most of the services on behalf of the Trustee. The Trustee selected the Applicant

because Trustee’s primary counsel, Zeisler & Zeisler, P.C., does not have offices in Texas, and

Applicant is well-qualified to the Trustee concerning these matters.

       2.      No agreement or understanding exists between the Applicant and any other person

for the sharing of compensation received or to be received for services rendered in or related to this

matter. The Applicant will not, in any form, share or agree to share, compensation for services with

any person or entity, nor will the Applicant share in the compensation of any other person or entity

rendering services in this case, except as so provided by Fed. R. Bankr. P. 2016.

       3.      As set forth more fully below, the Applicant has rendered professional services to

the Trustee during the administration of this Chapter 7 case. The Applicant has also annexed to this

Application its time records as Exhibit A. The Applicant maintains its time records in six-minute

intervals (tenths of an hour). A detailed description of the nature and amount of disbursements

incurred in the performance of the Applicant’s duties as counsel to the Debtor is part of Exhibit A.

       4.      This Court has jurisdiction to consider this Application pursuant to Sections 157 and

1334 of Title 28 of the United States Code.




                                                  2
Case 09-23370       Doc 1708      Filed 07/03/19      Entered 07/03/19 17:36:36         Page 4 of 10




        5.     Venue is proper in this district pursuant to Sections 1408 and 1409 of Title 28 of the

United States Code.

        6.     This is a core proceeding pursuant to Section 157(b)(2)(A) of the United States

Code.

        7.     The statutory basis for the relief requested herein is §§ 330 and 331 of the United

States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (“Bankruptcy Code”), Fed. R. Bankr. P. 2016(a)

and D.Conn. LBR 2016-1.

                                         BACKGROUND

        8.     On November 18, 2009, certain petitioning creditors filed involuntary petitions

for relief under Chapter 7 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., against

Michael S. Goldberg and Michael S. Goldberg, LLC, d/b/a Acquisitions Unlimited Group

(collectively, the “Debtors”). On November 24, 2009, the Bankruptcy Court entered the Orders

for Relief in the Debtors’ cases. Thereafter, by Orders each dated January 11, 2010, the

Bankruptcy Court confirmed the election of James Berman as the Trustee, with the authority and

power to commence actions under, inter alia, Bankruptcy Code §§ 544, 547, 548 and 550

seeking the return of preferential and fraudulent transfers for distribution to the creditors of the

Debtor’s estate.

        9.     Pursuant to this authority and power, the Trustee commenced the adversary

proceeding (the “Adversary Proceeding”) captioned James Berman, Chapter 7 Trustee v.

Carolyn Sweeten Houston and Baty Houston, Jr. as Co-Trustees for the Houston Living Trust,

Adv. Pro. No. 11-02165 (Bankr. D. Conn.) against Carolyn Sweeten Houston and Baty Houston,



                                                  3
Case 09-23370      Doc 1708      Filed 07/03/19      Entered 07/03/19 17:36:36         Page 5 of 10




Jr. in their capacities as Co-Trustees for the Houston Living Trust (collectively, the “Trust”),

seeking the return of fraudulent and preferential transfers that the Trust received from the

Debtors, totaling $401,000.00.

       10.      On June 6, 2013, this Court entered a default judgment (the “Judgment”) against

the against Carolyn Sweeten Houston (“Sweeten”) and Baty Houston, Jr. (“Houston” and

together with Sweeten, the “Trustees”) in their capacities as Co-Trustees for the Houston Living

Trust (collectively, the “Trust”) in the amount of $401,000.00 in the Adversary Proceeding. The

Trust has not paid any part of the Judgment.

       11.     On September 19, 2018, this Court entered an Order (the “Employment Order”)

(Doc. No. 1546) approving the employment of the Applicant nunc pro tunc to the date that the

Application to Employ the Applicant was filed (August 21, 2018). The Court ordered that the scope

of the Applicant’s retention was as follows:

       Neligan will render the following professional services to the Trustee:
       • representing the Trustee as primary counsel in the collection of the Judgment;
       • conducting an investigation and any discovery necessary to collect the Judgment;
       • executing upon any property of the Trust and taking all necessary actions
       regarding such execution; and
       • assisting the Trustee’s counsel on matters involving Texas law as it relates to the
       collection of the Judgment.

(Employment Order, ¶ 3.)

       12.     This Court also approved the following with respect to compensation and

reimbursement of expenses of the Applicant:

       As set forth in the Application, Neligan will be compensated based upon the
       time spent in rendering legal services at the same customary hourly rates that Neligan
       charges its other clients for similar work. Neligan’s attorneys will maintain billing



                                                 4
Case 09-23370      Doc 1708      Filed 07/03/19     Entered 07/03/19 17:36:36        Page 6 of 10




        records setting forth complete and detailed activity descriptions, including a time
        allotment billed in increments of one-tenth of an hour. Each activity will include a
        description of the type and subject matter of the activity undertaken, and activity
        descriptions will not be lumped together. Activity descriptions will be presented
        chronologically within each project category. In addition, Neligan will be reimbursed,
        subject to this Court’s approval, for all reasonable expenses for rendering the
        aforementioned legal services. Neligan will maintain detailed records of any actual and
        necessary or appropriate costs and expenses incurred in connection with the
        aforementioned legal services. Neligan will apply to the Court for the allowance of
        compensation and reimbursement of expenses in accordance with the Bankruptcy Rules,
        Local Rules, and the orders of this Court. The fees incurred by Neligan shall be
        reviewed only to the extent permitted by § 328(a) and are not reviewable under the
        standard set forth in § 330(a)
        .

(Id., ¶ 5.)

        13.    The Employment Order also provided that Neligan’s fees and expenses could not

exceed $10,000.00, without prejudice to the Trustee filing a supplemental application to increase

or modify Neligan’s retention. The Trustee has filed an Application to Increase Compensation

Payable to Neligan LLP as Counsel for the Trustee (Doc. No. 1707), concurrently herewith.

        14.     During the Application Period, Neligan located the Trustees, domesticated the

Judgment in Texas state court, and served extensive post-judgment discovery upon them, seeking

the disclosure of assets. As Neligan discovered that the Trust was a revocable trust, and

therefore, not a separate entity for the purposes of collection, discovery was sought regarding the

Trustees’ individual assets.

        15.     Sweeten then filed a voluntary petition for relief under Chapter 7 of the

Bankruptcy Code in the case captioned, In re Carolyn Sweeten Houston, Case No. 18-42809

(Bankr. E.D. Tex.) (the “Sweeten Bankruptcy”). Neligan prepared and filed a proof of claim on




                                                5
Case 09-23370      Doc 1708      Filed 07/03/19     Entered 07/03/19 17:36:36        Page 7 of 10




the Trustee’s behalf based upon the Judgment. Also, after consultation with the trustee of the

Sweeten Bankruptcy, the Trustee is informed and believes that the Sweeten Bankruptcy trustee

will pursue a fraudulent transfer action against Sweeten’s son and/or his trust, to whom Sweeten

transferred a Note made by Houston in the amount of $125,000.00 for no consideration.

        16.    Houston has responded to the post-judgment discovery served upon him.

However, his responses were woefully deficient. Neligan intends to pursue a motion to compel

against him. However, from the information that Neligan has discovered until this point, the

Trustee is informed and believes that there is likely a claim against Houston based upon the

purchase of real property using the proceeds of the Ponzi scheme operated by the Debtors. The

Trustee expects that Neligan will be able to bring an action against Houston to recover said

property or the value thereof.


                                           Case Status

       17.     As of the filing of this Application, the Trustee has recovered over $19 million of

money and other property for the Estate in the seven and a half years he has been pursuing

recoveries.

       18.     Thus far, the Trustee has made a 27.5% First Interim Distribution to unsecured

creditors.

                                          Application Request

        19.    This Application seeks compensation in the amount of $22,454.03 for services

rendered during the Application Period. The Applicant’s services provided in this case in the




                                                6
Case 09-23370        Doc 1708     Filed 07/03/19          Entered 07/03/19 17:36:36   Page 8 of 10




performance of its duties as counsel to the Trustee are summarized in the fully detailed in the

invoices attached hereto as Exhibit A.

        20.     The Applicant’s invoices reflect the name of each attorney working on a particular

matter, the time spent by the attorney, and the nature of the work performed. These records were

made contemporaneously with the rendition of services provided by the Applicants’ attorneys. The

time spent on each individual matter was kept to a minimum and there was no duplication of

services. The Applicant’s compensation is based on the customary compensation charged by

comparably skilled practitioners in cases other than under title 11. The hourly rates and names of

professionals billing time on this matter are as follows:

        Professional            Hourly Rate     Hours

        Douglas J. Buncher      $625            1.2

        Seymour Roberts, Jr. $395               50.7

        Ruth Clark              $150            32.6

        21.     The Applicant also seeks the reimbursement of expenses it advanced for the same

period of time in the amount of together with the reimbursement of necessary and actual out-of-

pocket expenses incurred in the amount of $1,591.73. Exhibit A includes a detailed list of the

disbursements incurred by the Applicant in connection with the above-described services, including

the date incurred, description, and method of computation. No travel expenses are included that are

applicable to more than one case. Expenses incurred by the applicant to third parties are limited to

the actual amounts billed to, or paid by, the applicant on behalf of the Estate. The Trustee submits




                                                      7
Case 09-23370      Doc 1708       Filed 07/03/19      Entered 07/03/19 17:36:36        Page 9 of 10




that the expenses are reasonable and economical under the circumstances of this case. Such

expenses are customarily charged to non-bankruptcy clients of the Applicant.

       22.     This is the first interim application seeking for the allowance of compensation and

reimbursement filed on behalf of the Applicant.

       23.     After review, the Applicant has approved the amount sought by in the Application. It

is, therefore, respectfully submitted that the fees and expenses sought in this matter were reasonable

and necessary in the representation of the Trustee and the Estate under the circumstances presented

in this case. Thus, the Applicant should be awarded and allowed compensation for its fees and the

reimbursement of expenses in the amounts requested herein.

       WHEREFORE, it is respectfully requested that the Court authorize and allow the

Applicant an interim award of compensation for services rendered together with the reimbursement

of necessary and actual out-of-pocket expenses expended by the Applicant on behalf of the Trustee,

and to grant the Applicant such further relief as the Court deems just and proper.

       Respectfully submitted this 3rd day of July, 2019.

                                                       JAMES BERMAN, CHAPTER 7
                                                       TRUSTEE

                                                  By: /s/ John L. Cesaroni
                                                      John L. Cesaroni (ct29309)
                                                      ZEISLER & ZEISLER, P.C.
                                                      10 Middle Street
                                                      15th Floor
                                                      Bridgeport, CT 06604
                                                      Tel. 203-368-4234
                                                      Fax 203-367-9678
                                                      Email: jcesaroni@zeislaw.com




                                                  8
Case 09-23370         Doc 1708         Filed 07/03/19           Entered 07/03/19 17:36:36      Page 10 of 10




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION

 ------------------------------------------------------ X
                                                        :        Chapter 7
 In re:                                                 :
                                                        :        Substantively Consolidated
 MICHAEL S. GOLDBERG, LLC                               :        Lead Case No. 09-23370 (JAM)
 MICHAEL S. GOLDBERG                                    :        Member Case No. 09-23371 (JAM)
                                                        :
                   Debtors.                             :
                                                        :
 ------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

         I, John L. Cesaroni, hereby certify that on the 3rd day of July, 2019, the Interim

 Application for Allowance of Compensation and Reimbursement of Expenses to Neligan LLP

 Counsel to James Berman, Chapter 7 Trustee, Exhibit A, and proposed Order were sent by e-mail

 to all appearing parties by operation of the Court’s electronic filing system.

                                                                 JAMES BERMAN, CHAPTER 7
                                                                 TRUSTEE

                                                            By: /s/ John L. Cesaroni
                                                                John L. Cesaroni (ct29309)
                                                                ZEISLER & ZEISLER, P.C.
                                                                10 Middle Street
                                                                15th Floor
                                                                Bridgeport, CT 06604
                                                                Tel. 203-368-4234
                                                                Fax 203-367-9678
                                                                Email: jcesaroni@zeislaw.com




                                                            9
